Case 1:19-cv-13912-NLH-AMD Document 9 Filed 09/27/19 Page 1 of 3 PageID: 420
                                                                                Page 1 of 3


Jorge F. Coombs, Esquire (NJ Attorney ID # 017962002)
YOUNGBLOOD FRANKLIN
SAMPOLI & COOMBS, P.A.
1201 New Road, Suite 230
Linwood, NJ 08221
Tel: (609) 601-6600
Fax: (609) 601-6601
E-mail: jcoombs@youngbloodlegal.com
Attorney for Plaintiffs

    UNITED STATES DISTRICT COURT FOR THE DISTRICT OF NEW JERSEY
                         (CAMDEN VICINAGE)


H. FRANK FIFE and JOHN G. AND
ELIZABETH STEELMAN
FOUNDATION,
                                                             CIVIL ACTION
                             Plaintiffs,
                                                  CASE NO.: 1:19-CV-13912-NLH-AMD
                      v.
                                                   Motion Return Date: October 21, 2019
WILLIAM P. BARR, in his official
capacity as Attorney General of the United
States and executive of the U.S. Department
of Justice;

KEVIN K. MCALEENAN, in his official
capacity as Acting Secretary of the U.S.          PLAINTIFFS’ NOTICE OF MOTION
Department of Homeland Security;                             TO STAY
                                                      FIVE YEAR ENTRY BAR
KENNETH T. CUCCINELLI, in his                                  AND
official capacity as Acting Director of U.S.        CERTIFICATION OF SERVICE
Customs and Border Protection;

MARK A. MORGAN, in his official
capacity as Acting Director of U.S.
Immigration and Customs Enforcement; and

JUDSON W. MURDOCK, II, in his
official capacity as Houston CBP Director of
Field Operations, individually, jointly,
separately and in the alternative,

                            Defendants.
Case 1:19-cv-13912-NLH-AMD Document 9 Filed 09/27/19 Page 2 of 3 PageID: 421
                                                                                      Page 2 of 3


       PLEASE TAKE NOTICE that on October 21, 2019, or as soon thereafter as counsel

may be heard, Plaintiffs H. Frank Fife and the John G. and Elizabeth Steelman Foundation shall

move before the Honorable Noel L. Hillman, United States District Judge, at the Mitchell H.

Cohen Building & U.S. Courthouse, located at 4th & Cooper Streets in Camden, New Jersey, for

an Order to Stay the Five (5) Year Entry Bar administrative order, presently imposed pursuant to

I.N.A. § 212(a)(9), on Erika Contreras Cruz, Plaintiffs’ F-1 student visa designee, pending final

resolution of the above-captioned action.

       PLEASE TAKE FURTHER NOTICE that in support of their motion, Plaintiffs will

rely on their attached Brief in Support of Motion to Stay Five Year Entry Bar. A proposed form

of Order is included with this Notice of Motion.

                                             Respectfully submitted,

                                             YOUNGBLOOD FRANKLIN
                                             SAMPOLI & COOMBS, PA




Dated: September 27, 2019            By:      _____________________________________
                                             JORGE F. COOMBS, ESQUIRE
                                             Attorney for Plaintiffs
Case 1:19-cv-13912-NLH-AMD Document 9 Filed 09/27/19 Page 3 of 3 PageID: 422
                                                                                        Page 3 of 3


                               CERTIFICATION OF SERVICE

       I, Jorge F. Coombs, Esquire, hereby certify that on September 27, 2019 I electronically

filed and served copies of the within motion with the Clerk of the United States District Court for

the District of New Jersey and served same upon Counsel for Defendants by Regular Mail and

through the Court’s CM/ECF system:

                              Clerk of the District Court
                              United States District Judge for the District of New Jersey
                              Mitchell H. Cohen Building & U.S. Courthouse
                              4th & Cooper Streets
                              Camden, NJ 08101

                              T. Benton York, Esquire
                              Trial Attorney
                              United States Department of Justice, Civil Division
                              Office of Immigration Litigation – District Court Section
                              P.O. Box 868 Ben Franklin Station
                              Washington, D.C. 20044
                              Thomas.B.York@usdoj.gov




Dated: September 27, 2019             By:     _____________________________________
                                             JORGE F. COOMBS, ESQUIRE
                                             Attorney for Plaintiffs
